DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed October 19, 2021. Claims 1, 4, 9-14, and 18-29 are pending in the application. Claims 1, 9, and 10 have been amended. Claims 25-29 are newly added. Claims 11, 13-14, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species. Claims 1, 4, 9-10, 12, and 21-29 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The advisement regarding claims 21 and 22 that would have been objected to under 37 CFR 1.75 as being a substantial duplicate thereof is withdrawn due to the cancellation of claims 16 and 17. 
The rejection of claims 1, 3-5, 9, 10, 12, 15, 16, 17, and 21-23 under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US 2014/0349853) in view of The Spray Classifications and Droplet Characteristics Publication (2010, Curtis Dyna-Fog® Ltd.) is withdrawn due to the addition of the limitation “wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, and wherein the 1-MCP is administered to the enclosed space as a gaseous composition”.
The rejection of claims 1, 3-4, 7, 9, 10, 16, 17, 21, 22, 23 and 24 under 35 U.S.C. 103 as being unpatentable over Wartanessian (US 2008/0103212) in view of The Spray is withdrawn due to the amendment of independent claim 1 to limit the plant growth regulator to 1-MCP.
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

New Rejections Necessitated by Amendment filed October 19, 2021

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 9, 10, 12, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US 2014/0349853) in view of Moggia Publication (2003, Washington Tree Fruit Postharvest Conference, Moggia et al.) and The Spray Classifications and Droplet Characteristics Publication (2010, Curtis Dyna-Fog® Ltd.). Maclean et al. cited by Applicant on the IDS dated 4/27/2018.

Applicant’s Invention
Applicant claims a method of co-treating plants or plant parts comprising: placing the plants or plant parts in an enclosed space, wherein the plants or plant parts comprise fruit, administering a co-treatment comprising a pesticide and 1-MCP to the plant or plant parts within the enclosed space, wherein the enclosed space is not ventilated, and inhibiting plant pathogens and ethylene action of the plants, wherein the pesticide is administered as a fog comprising a plurality of microparticles, wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, and wherein the 1-MCP is administered to the enclosed space as a gaseous composition.  

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form (page 35, claim 1, page 36, claims 10 & 11). Maclean et al. teach the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form (page 35, claim 3). Maclean et al. teach the cyclopropene compound is 1-methylcyclopropene (1-MCP) (page 36, claims 12 & 13). Maclean et al. teach when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container (page 36, claim 8, claim 18). Maclean et al. teach the contacting comprises applying the volatile antimicrobial compound by ways selected from the group consisting of spray, mist, and thermal or non-thermal fogging. Maclean et al. teach comparison of the ability of Compound A when actively volatilized by different mechanisms, an in vivo assay using strawberry is performed. Eight strawberries are placed in a clamshell with stem end facing downwards. The clamshell is placed in a SnapWare airtight container and closed with the lids. Compound A is dissolved in acetone and volatilized through a sealable 1/2 inch side port by an ES-100-H SmartFog system (Reno, Nev.) (page 30, paragraph 215).
Maclean et al. teach the use of a volatile antimicrobial compound against pathogens affecting plants or plant parts. The volatile antimicrobial compounds provided include certain oxaborole compounds, for example benzoxaboroles. Also combinations with a volatile plant growth regulator, for example 1-methylcyclopropene, are disclosed (Abstract). Maclean et al. teach in Example 30 the evaluation of a combination treatment of Compound A 
    PNG
    media_image2.png
    102
    201
    media_image2.png
    Greyscale
with 1-methylcyclopropene (1-MCP), an in vivo experiment is performed on tomato. Each tomato fruit is wounded three times and inoculated with Alternaria alternata and then placed in a 117 L Rubbermaid storage box (Cat #2244) with two small fans placed in opposite ends of the container. A 1000 ppb v/v 1-MCP treatment is applied (AgroFresh, Springhouse, Pa.) for 24 hours (plant growth regulator, 1-MCP, administered to the enclosed space as a gaseous composition). After completion of the 1-MCP treatment, the tomatoes are removed and placed in a 10.8-cup SnapWare airtight container. Compound A powder (pesticide, benzoxaborole) is applied in a dose dependent manner to achieve a final headspace concentration of 2 or 0.4 mg/L with a sublimation device with the end of the tube penetrating through a 1/2 inch side port in the container that is sealed immediately after the application (placing plant, fruit, in an enclosed space, administering a co-treatment comprising a pesticide and a plant growth regulator, concurrently). The tomatoes are incubated for three days at 21° C, then evaluated for an additional three days at 21° C for disease incidence and severity. Results listed in Table 29 show good activity against Alternaria alternata infection of tomato (page 32, paragraph 227). 
    PNG
    media_image3.png
    174
    303
    media_image3.png
    Greyscale
(page 33, Table 29).
Maclean et al. teach in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network (pages 2-3, paragraph 20; page 4; paragraph 43; page 5, paragraph 53; page 36, claim 14)
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Maclean et al. do not specifically disclose the claim limitation of inhibiting plant pathogens and ethylene action of the plant or plant parts, examples wherein the pesticide is administered to the enclosed space as a fog when co-administered with the plant growth regulator, the fog comprises a plurality of microparticles, the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, the microparticles have a size of about 2 microns or less, the microparticles have a size of 1 micron or less, the microparticles have a size about 3 microns or less or the pesticide and the plant growth regulator are administered to the plants or plant parts in the enclosed space simultaneously or such that some portion of the pesticide administration and the 1-MCP administration times overlap.  It is for this reason the Moggia Publication and The Spray Classifications and Droplet Characteristics Publication is added as a secondary references. 
Moggia et al. teach the use of thermofogging, a process that converts a liquid chemical into a fine mist, DPA and fungicides could be directly applied to the fruit into the cold storage facility. This would allow a uniform distribution of the product, as well as the use of very small amounts of chemicals, and the possibility of several applications during the storage period (page 1, Introduction, Paragraph 4). Moggia et al. teach during the 2002/2003 season thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Before applying the thermofogging, top bins were covered with a sheet of plastic to avoid condensation on the roof of the cold store that might drip onto the fruit (page 2, 2002/2003 season, paragraphs 1 and 2). Moggia et al. teach the thermofogging treatment of pyrimethanil (Xedathane A) and imazalil (Xedazil A) was performed by using a Xeda fogger inside a refrigerated truck, in the same way as described previously for DPA treatments (page 7, 2002/2003 Season, Paragraph 1).
The Spray Classifications and Droplet Characteristics Publication teaches fog generally have droplet size of 0.5 to 10 microns from Thermal Fog/Smoke. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter (slide 2). The tiny droplets shroud all objects and penetrate deeply. They distribute evenly throughout an enclosed area (slide 10). The Spray Classifications and Droplet Characteristics Publication teaches a benefit of thermal fogging is its ability to atomize more insecticide with much less energy input than air blast ULV-delivery methods. The technique produces a very uniform droplet spectrum of very small droplets. The small droplets do not settle quickly and may penetrate foliage better than the larger cold aerosol droplets (slide 11).

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Maclean et al. and use the co-treating of plants or plant parts to inhibit plant pathogens and ethylene action of the plants or plant parts. Maclean et al. teach placing tomato fruit in an enclosed space and treating with gaseous 1-MCP and then treating with benzoxaborole compound A within the enclosed space. Maclean et al. teach that the combination of treatments show good activity against Alternaria alternata. 1-MCP is a known ethylene inhibitor in the agricultural art. As such, following the prior art teaching that if the same co-treatment of a pesticide, benzoxaborole compound and a plant growth regulator, 1-MCP, to tomato fruit, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., inhibition of plant pathogens and ethylene action of the plants or plant parts, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the pesticide to the enclosed space as a fog comprising a plurality of microparticles. Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean et al. teach the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. One of ordinary skill in the art would have been motivated to administer the benzoxaborole to the enclosed space as a fog because Maclean et al. specifically teach the treatment is released from a mist or fog applied into a container. Maclean et al. also provide examples of applying the benzoxaborole compound in an enclosed space in the form of a fog. As such, based on the specific teaching, it would have been obvious to one of ordinary skill in the art to administer the pesticide in an enclosed space as a fog. In addition, based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog, has droplet sizes of 0.5-10 microns. As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, it would have been obvious to one of ordinary skill in the art that droplets within this range would consists of a plurality of microparticles, without evidence to the contrary. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the fog via a fogging device wherein the fogging device is located inside the enclosed space. Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean et al. teach the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene (1-MCP). Maclean et al. teach when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container. Maclean et al. further teach in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network. It would have been obvious to one of ordinary skill in the art to use known techniques, such as the method taught by the Moggia Publication of applying fungicides to fruit in containers, i.e., containers during transportation and during storage. The Moggia Publication teaches that thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Therefore, based on this teaching if the treatment happens during transportation or commercial storage containers, it would have been obvious to one of ordinary skill in the art that the thermofogging device would have to be located inside the enclosed space, without evidence to the contrary. 
Regarding claims 9 and 29, one of ordinary skill in the art would have been motivated to administer the pesticide and the plant growth regulator in the enclosed space simultaneously or in the enclosed space such that some portion of the pesticide administration and the 1-MCP administration times overlap, as a matter of routine experimentation and optimization. Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean et al. teach the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. Maclean et al. teach that those skilled in the art would understand certain variations can exist based on the disclosure provided. Therefore, one of ordinary skill in the art would have been motivated to use techniques of administration known in the agricultural art, including application of the pesticide and the plant growth regulator simultaneously or an overlap. The skilled artisan would have been motivated to apply the pesticide and plant growth regulator simultaneously with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., Moggia et al. and the Spray Classifications and Droplet Characteristics Publication and know that the fog will comprise a plurality of microparticles that have a size of 1 micron or less, 2 microns or less, or 3 microns or less, as claimed in claims 21, 22 and 27, respectively. Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean et al. teach the method further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene. One of ordinary skill in the art would have been motivated to administer the benzoxaborole to the enclosed space as a fog because Maclean et al. specifically teach the treatment is released from a mist or fog applied into a container and provides examples of the application in an enclosed space with a fogger. It would have been obvious to one of ordinary skill in the art that the fog would contain a plurality of microparticles that have a size of 1 micron or less or 2 microns or less or 3 microns or less because it is known from the prior art that the application of a composition through a fogger is in the form of particles that have a size of 1 micron or less, 2 microns or less or 3 microns or less. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter. The tiny droplets shroud all objects and penetrate deeply and they distribute evenly throughout an enclosed area.  Since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, as small as 0.5 micron in diameter, it would have been obvious to one of ordinary skill in the art that droplets of 1 micron or less, 2 microns or less or 3 microns or less are formed in the fog, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 19, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not read on the current claims because of the addition of the limitation “wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space”. In response to Applicant’s argument, based on the new rejection of record, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Maclean et al., the Moggia Publication and the Spray Classifications and Droplet Characteristics Publication and administer the fog via a fogging device wherein the fogging device is located inside the enclosed space. Maclean et al. teach a method of using a volatile antimicrobial compound against pathogens affecting plants or plant parts, comprising providing in gaseous form a volatile antimicrobial compound of formula (IV): 
    PNG
    media_image1.png
    74
    86
    media_image1.png
    Greyscale
 and contacting a plant, or plant part with an effective amount of the volatile antimicrobial compound in gaseous form. Maclean et al. teach the method of claim 1, further comprising contacting the plant or plant part with an effective amount of a cyclopropene compound in gaseous form, wherein the cyclopropene compound is 1-methylcyclopropene (1-MCP). Maclean et al. teach when the contacting comprises applying the volatile antimicrobial compound by a gas treatment, the treatment is selected from release from a mist or fog applied into a container. Maclean et al. further teach in post-harvest treatment includes in-box treatment, treatment during transportation, and treatment during storage and/or throughout the distribution network. It would have been obvious to one of ordinary skill in the art to use known techniques, such as the method taught by the Moggia Publication of applying fungicides to fruit in containers, i.e., containers during transportation and during storage. The Moggia Publication teaches that thermofogging was tested either as an initial treatment or as a reapplication. These trials involved a higher amount of fruits; thermofogging was applied using a Xeda fogger (Figure 1) placed inside cold trucks and also in commercial CA chambers. Therefore, based on this teaching if the treatment happens during transportation or commercial storage containers, it would have been obvious to one of ordinary skill in the art that the thermofogging device would have to be located inside the enclosed space, without evidence to the contrary. 


Claims 1, 4, 10, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sugar Publication (2015, Acta Hort., Sugar et al.) in view of The Spray Classifications and Droplet Characteristics Publication (2010, Curtis Dyna-Fog® Ltd.). 
Applicant’s Invention
Applicant claims a method of co-treating plants or plant parts comprising: placing the plants or plant parts in an enclosed space, wherein the plants or plant parts comprise fruit, administering a co-treatment comprising a pesticide and 1-MCP to the plant or plant parts within the enclosed space, wherein the enclosed space is not ventilated, and inhibiting plant pathogens and ethylene action of the plants, wherein the pesticide is administered as a fog comprising a plurality of microparticles, wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, and wherein the 1-MCP is administered to the enclosed space as a gaseous composition.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Sugar et al. teach ‘Bosc’ pear fruit were harvested from each of four replicate trees in the orchard and wounded win three locations per fruit (page 562, Postharvest Thermofog Treatments, paragraph 1). Sugar et al. teach in 2012, the treatments included (4) 1-MCP 100 nl L-1 followed by thermofog-applied fludioxanil followed by CA; and (5) 1-MCP nl L-1 followed by thermofog fludioxonil followed by CA (page 562, Postharvest Thermofog Treatments, paragraph 2). All treatments were applied to sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. After four months, the rooms were opened and experimental fruit were removed for decay evaluation (page 562, Postharvest Thermofog Treatments, paragraph 3).
Sugar et al. teach following treatments in 2013, decay caused by Botrytis cinerea was reduced by CA storage as compared to RA storage, and further reduced by thermofog application of fludioxanil followed by CA storage. Decay control was further improved by 1-MCP treatment at 100 or 200 nl L-1 followed by thermofog application of fludioxonil followed by CA storage (page 563, Postharvest Thermofog Treatments, paragraph 2). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sugar et al. do not specifically disclose the claim limitation of inhibiting plant pathogens and ethylene action of the plant or plant parts, the fog comprises a plurality of microparticles, the microparticles have a size of about 1 micron or less, 2 microns or less or 3 microns or less.  It is for this reason the Spray Classifications and Droplet Characteristics are added as secondary references. 
The teachings of The Spray Classifications and Droplet Characteristics Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Sugar et al. and use the co-treating of plants or plant parts to inhibit ethylene action of the plants or plant parts. Sugar et al. teach ‘Bosc’ pear fruit were harvested from each of four replicate trees in the orchard and wounded win three locations per fruit. Sugar et al. further teach in 2012, the treatments included (4) 1-MCP 100 nl L-1 followed by thermofog-applied fludioxonil followed by CA; and (5) 1-MCP nl L-1 followed by thermofog fludioxonil followed by CA. All treatments were applied to sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. As such, following the prior art teaching that if the same co-treatment of a pesticide, fludioxanil and 1-MCP, applied to pears in an enclosed space that is not ventilated, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., inhibition of ethylene action of the plants or plant parts, without evidence to the contrary. In addition, 1-MCP is a known ethylene inhibitor. As such, it would have been obvious to one of ordinary skill in the art that the application of fludioxanil and 1-MCP will inhibit plant pathogens and ethylene action of the plants or plant parts.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Sugar et al. and The Spray Classifications and Droplet Characteristics Publication and know that the pesticide is administered as a fog comprising a plurality of microparticles. Sugar et al. teach treatments (3), (4), and (5) comprise application of 1-MCP followed by thermofog-applied fludioxonil. It would have been obvious to one of ordinary skill in the art that when the fludioxonil is thermofog-applied that fludioxonil would have been applied as a fog and that the fog contained microparticles of fludioxonil during the application process. In addition, based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog, has droplet sizes of 0.5-10 microns. As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, it would have been obvious to one of ordinary skill in the art that droplets within this range would consists of a plurality of microparticles, without evidence to the contrary. 
Regarding the claim limitation, wherein the fog is administered via a fogging device wherein the fogging device is located inside the enclosed space, one of ordinary skill in the art would have been motivated to locate the fogging device inside the enclosed space as a matter of experimentation and optimization. Sugar et al. teach all treatments were applied in sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. It would have been obvious to one of ordinary skill in the art to place the fogger inside the sealed room as a matter of optimization to ensure the best application of the fludioxonil to the pears. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Sugar et al. and The Spray Classifications and Droplet Characteristics Publication and know that the fog will comprise a plurality of microparticles that have a size of about 1 micron or less, about 2 microns or less, or about 3 microns or less as claimed in claims 21, 22, and 27, respectively. Sugar et al. teach treatments (3), (4), and (5) comprise application of 1-MCP followed by thermofog-applied fludioxonil. It would have been obvious to one of ordinary skill in the art that when the fludioxonil is thermofog-applied that fludioxonil would have been applied as a fog and that the fog contained microparticles of fludioxonil during the application process. Based on the teachings of the prior art, sprays from fog from commercial foggers manufactured by Curtis Dyna-Fog Ltd., a fog from a thermal fog has droplet sizes of 0.5-10 microns. The Spray Classifications and Droplet Characteristics Publication teaches thermal foggers produce droplets that are virtually fully uniform in size and can be as small as 0.5 micron in diameter. The tiny droplets shroud all objects and penetrate deeply and they distribute evenly throughout an enclosed area.  As such, since the prior art teaches that thermal fogging produces a very uniform droplet spectrum of very small droplets, as small as 0.5 micron in diameter, it would have been obvious to one of ordinary skill in the art that droplets are 1 micron or less or 2 microns or less are formed, without evidence to the contrary. 
Regarding newly added claim 25, wherein the method does not comprise use of a fan in the enclosed space, Sugar et al. teach all treatments were applied in sealed rooms filled with commercial pears in bins, and room temperatures were maintained at approximately -1°C. Sugar et al. does not teach that fans are used in the enclosed space.  Based on this teaching, it would have been obvious to one of ordinary skill in the art that no fan is used in the enclosed space.
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/
Examiner, Art Unit 1616                                                                                                                                                                                            

/JOHN PAK/Primary Examiner, Art Unit 1699